     Case 3:18-cr-00105-HDM-WGC Document 119 Filed 09/18/20 Page 1 of 7


 1

 2

 3                            UNITED STATES DISTRICT COURT
 4                                 DISTRICT OF NEVADA
 5
      UNITED STATES OF AMERICA,                   Case No. 3:18-cr-00105-HDM-WGC
 6
                                 Plaintiff,
 7           v.
 8    CLIFTON JAMES JACKSON,
                                                              ORDER
 9                               Defendant.
10
             Defendant   Clifton   James    Jackson    has   filed    a   motion    for
11
      compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF
12
      No. 115). The government has opposed (ECF No. 117), and Jackson
13
      has replied (ECF No. 118).
14
             In November 2011, Jackson was charged by way of indictment in
15
      Case No. 3:11-cr-00142 with one count of felon in possession of a
16
      firearm. Jackson was convicted following a jury trial and sentenced
17
      to 180 months imprisonment and three years of supervised released.
18
      In 2016, pursuant to a joint motion to vacate pursuant to 28 U.S.C.
19
      § 2255 filed by the government and the defendant, Jackson was
20
      resentenced to 60 months imprisonment and three years of supervised
21
      release. Jackson was released from custody and began his term of
22
      supervised release on November 8, 2016.
23
             On December 1, 2018, Jackson was arrested by state authorities
24
      on various charges -- several relating to unlawful possession and
25
      discharge of a firearm. A petition for revocation of supervised
26
      release was filed in Case No. 3:11-cr-00142. In addition, the grand
27
      jury   returned    an    indictment   charging     Jackson     with   felon    in
28


                                              1
     Case 3:18-cr-00105-HDM-WGC Document 119 Filed 09/18/20 Page 2 of 7


 1    possession of a firearm and felon in possession of ammunition in

 2    this case.

 3          Jackson proceeded to trial in this case.        The jury found him

 4    guilty of the firearm count and not guilty of the ammunition count.

 5    On the basis of the guilty verdict in this case and all the relevant

 6    evidence introduced at trial, the court further found Jackson

 7    guilty of violating his supervised release in Case No. 3:11-cr-

 8    00142. Jackson was sentenced to 78 months in custody in this

 9    action, to be followed by three years of supervised release. He

10    was sentenced in Case No. 3:11-cr-00142 to 18 months, consecutive

11    to the sentence in this case, and to an 18-month term of supervised

12    release, which will run concurrently with the term of supervised

13    release in this case.

14          Having served less than a third of his sentence in this case,

15    Jackson now seeks early release from confinement pursuant to the

16    provisions of 18 U.S.C. § 3582(c)(1)(A).

17    I. Standard

18          18 U.S.C. § 3582(c)(1)(A) provides in relevant part:

19          [T]he court, . . . upon motion of the defendant after
            the defendant has fully exhausted all administrative
20          rights to appeal a failure of the Bureau of Prisons to
            bring a motion on the defendant’s behalf or the lapse of
21          30 days from the receipt of such a request by the warden
            of the defendant’s facility, whichever is earlier, may
22          reduce the term of imprisonment (and may impose a term
            of probation or supervised release with or without
23          conditions that does not exceed the unserved portion of
            the original term of imprisonment), after considering
24          the factors set forth in section 3553(a) to the extent
            that they are applicable, if it finds that--
25
            (i) extraordinary and compelling reasons warrant such a
26          reduction;
27          . . .
28


                                           2
     Case 3:18-cr-00105-HDM-WGC Document 119 Filed 09/18/20 Page 3 of 7


            and that such a reduction is consistent with applicable
 1          policy statements issued by the Sentencing Commission. 1
 2    U.S.S.G. § 1B1.13 provides:
 3          Upon motion of the Director of the Bureau of Prisons
            under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
 4          term of imprisonment (and may impose a term of supervised
            release with or without conditions that does not exceed
 5          the   unserved   portion   of  the   original   term   of
            imprisonment) if, after considering the factors set
 6          forth in 18 U.S.C. § 3553(a), to the extent that they
            are applicable, the court determines that—
 7
                 (1)(A) extraordinary and compelling reasons warrant
 8          the reduction;

 9                . . .

10               (2) the defendant is not a danger to the safety of
            any other person or to the community, as provided in 18
11          U.S.C. § 3142(g); and

12               (3) the reduction is consistent with this policy
            statement.
13
      U.S.S.G. § 1B1.13.
14
            The defendant is not entitled to be present for a hearing on
15
      a motion for compassionate release. See Fed. R. Crim. P. 43(b)(4).
16
      II. Analysis
17
            Jackson seeks release pursuant to § 3582(c)(1)(A) due to the
18
      COVID-19 epidemic and his underlying health conditions, which he
19
      argues put him at greater risk of severe COVID-19 complications
20
      should he contract the virus. The government opposes, arguing that
21
      Jackson   has   established   neither    extraordinary   and   compelling
22

23    1 In addition to “extraordinary and compelling reasons,” the court may
      grant a motion if “the defendant is at least 70 years of age, has served
24    at least 30 years in prison, pursuant to a sentence imposed under section
      3559(c), for the offense or offenses for which the defendant is currently
25    imprisoned, and a determination has been made by the Director of the
      Bureau of Prisons that the defendant is not a danger to the safety of
26    any other person or the community, as provided under section 3142(g).”
      18 U.S.C. § 3582(c)(1)(A)(ii). Because Jackson is not over 70 years of
27    age and has not served more than thirty years in prison, this provision
      does not apply.
28


                                           3
     Case 3:18-cr-00105-HDM-WGC Document 119 Filed 09/18/20 Page 4 of 7


 1    reasons support his release nor that a reduction in sentence is

 2    appropriate under the factors of 18 U.S.C. § 3553(a).

 3          A. Exhaustion

 4          Before a defendant may file a § 3582(c)(1)(A) motion, he must

 5    either (1) exhaust any administrative appeals of the warden’s

 6    refusal to bring a motion or (2) wait thirty days from the warden’s

 7    receipt of the request, whichever is earlier. The government

 8    concedes that Jackson’s motion is exhausted. Jackson submitted a

 9    request for compassionate release to the warden on June 16, 2020.

10    The warden denied Jackson’s request on June 24, 2020. (ECF No.

11    115-2 (Ex. A)). Thirty days have elapsed from the date Jackson’s

12    request was submitted to the warden, so the motion is exhausted.

13          B. Extraordinary and Compelling Reasons

14          Section 1B1.13 sets forth specific examples of “extraordinary

15    and compelling reasons,” including in relevant part that the

16    defendant   is   “suffering     from    a    serious        physical   or   medical

17    condition . . . that substantially diminishes the ability of the

18    defendant   to   provide     self-care       within    the       environment     of   a

19    correctional facility and from which he or she is not expected to

20    recover.” U.S.S.G. § 1B1.13 app. n.(1)(A)(ii)(I). There is also a

21    catch-all     provision,     which   provides:        “As    determined     by    the

22    Director of the Bureau of Prisons, there exists in the defendant’s

23    case an extraordinary and compelling reason other than, or in

24    combination    with,   the    reasons       described       in   subdivisions     (A)

25    through (C).” Id. app. n.(1)(D).

26          Jackson asserts that the COVID-19 epidemic, in combination

27    with underlying health conditions that put him at greater risk of

28    COVID-19 complications, pose extraordinary and compelling reasons


                                              4
     Case 3:18-cr-00105-HDM-WGC Document 119 Filed 09/18/20 Page 5 of 7


 1    for his release. Jackson is 56 years old, is a member of a racial

 2    minority, has hypertension, is borderline obese and is in remission

 3    for Type II diabetes. He asserts that all of these conditions put

 4    him at a greater risk of severe COVID-19 outcomes were he to

 5    contract the illness. Jackson argues that although his diabetes is

 6    in remission, diabetes is a chronic condition and that the COVID-

 7    19 precautions being taken by the Bureau of Prisons prevent him

 8    from doing the physical activity necessary to keep not only his

 9    diabetes, but also his hypertension and weight, under control.

10    Finally, Jackson asserts that he also suffers from an enlarged

11    prostate, which is not currently being treated due to the pandemic.

12          The government contends that Jackson has not established that

13    his   current    medical    condition       amounts     to     extraordinary     and

14    compelling reasons for his release. It argues that only pulmonary

15    hypertension is a known risk factor for COVID-19 complications and

16    that the results are “mixed” as to whether regular hypertension

17    also increases risk. It argues that Jackson does not currently

18    suffer from diabetes and that he is not obese.

19          Whether Jackson’s current medical condition puts him at a

20    higher risk of COVID-19 complications is a close question – one

21    that is made closer by the fact that there is no evidence his

22    institution has endured a rapid or wide spread of COVID-19. See

23    https://www.bop.gov/coronavirus/ (last accessed Sept. 18, 2020)

24    (reflecting     one   active    COVID-19    case   at    FCI    Herlong    of   nine

25    positive    results    overall).      But   even   assuming       that    Jackson’s

26    condition   in    light    of   the   COVID-19     epidemic       does    establish

27    extraordinary and compelling reasons for release, the court would

28


                                              5
     Case 3:18-cr-00105-HDM-WGC Document 119 Filed 09/18/20 Page 6 of 7


 1    nevertheless deny his motion because the 18 U.S.C. § 3553(a)

 2    factors do not favor his release.

 3            C. 18 U.S.C. § 3553(a) Factors

 4            The   court   may   grant    compassionate     release       only   if   the

 5    defendant is not a danger to any other person or to the community,

 6    as provided in 18 U.S.C. § 3142(g), United States v. Johnson, 2020

 7    WL 2114357, at *1 (E.D. Wash. May 4, 2020) (“[T]he Court should

 8    not grant a sentence reduction if the defendant poses a risk of

 9    danger to the community, as defined in the Bail Reform Act.”), and

10    the relevant 18 U.S.C. § 3553(a) factors favor release.

11            Jackson’s conduct at issue in this case was serious and

12    involved possession of a stolen firearm while on supervised release

13    for unlawful possession of a firearm. It furthermore involved

14    discharge of a firearm in a populated area and in the presence of

15    his teenage son. Jackson’s criminal history is, in addition,

16    substantial and involved several theft offenses, several drug

17    offenses, attempted robbery, and battery with a deadly weapon.

18    Finally, Jackson has served less than a third of his sentence in

19    this case, which weighs heavily against granting a release at this

20    time.    Considering the nature and circumstances of the offense and

21    Jackson’s history and characteristics, the court concludes that

22    Jackson’s      motion   should      be   denied   in   order    to   reflect     the

23    seriousness of the offense, promote respect for the law, provide

24    just punishment for the offense, afford adequate deterrence to

25    criminal conduct, protect the public from further crimes of the

26    defendant,     and    avoid   unwarranted     sentencing       disparities.      The

27    motion for compassionate release will therefore be denied on those

28    grounds.


                                                6
     Case 3:18-cr-00105-HDM-WGC Document 119 Filed 09/18/20 Page 7 of 7


 1    III. Conclusion

 2          In   accordance   with   the    foregoing,   Jackson’s   motion   for

 3    compassionate release (ECF No. 115) is hereby DENIED.

 4          IT IS SO ORDERED.

 5          DATED: This 18th day of September, 2020.
 6

 7                                         ____________________________
                                           UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             7
